 Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 1 of 11 PageID #:50934




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GERARDO ARANDA, GRANT                     )
BIRCHMEIER, STEPHEN PARKES, and           )
REGINA STONE, on behalf of themselves     )
and classes of others similarly situated, )                Case No. 12-cv-4069
                                          )
                        Plaintiffs,       )                Judge Matthew F. Kennelly
                                          )
      v.                                  )
                                          )
CARIBBEAN CRUISE LINE, INC.,              )
ECONOMIC STRATEGY GROUP,                  )
ECONOMIC STRATEGY GROUP, INC.,            )
ECONOMIC STRATEGY GROUP, LLC,             )
THE BERKLEY GROUP, INC. AND               )
VACATION OWNERSHIP MARKETING              )
TOURS, INC.,                              )
                                          )
                        Defendants.       )
__________________________________________)

                        DEFENDANTS’ OBJECTION TO
              THE SPECIAL MASTER’S UPDATE ON AWARD OF CALLS

       Defendants Caribbean Cruise Line, Inc., Vacation Ownership Marketing Tours, Inc., and

The Berkley Group, Inc. (“Defendants”), pursuant to Rule 53(f) of the Federal Rules of Civil

Procedure and Paragraph 15 of the Judgment Granting Final Approval of Settlement (Dkt. #

626), Object to the Special Master’s Update on Award of Calls (“Award”) as follows:

                                         Introduction

       On December 2, 2019, the Special Master awarded calls to 100 separate claimants who

requested telephonic hearings. Ex. A hereto, Award. This objection is limited to the Special

Master’s award of 250 calls to one claimant, Daisy Exum. Defendants do not seek to disturb the

Special Master’s award of calls to the other 99 claimants. Simply put, Ms. Exum’s award is
    Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 2 of 11 PageID #:50934




unsupported by the evidence and constitutes a windfall that far exceeds the awards to the other

99 claimants who requested telephonic hearings.

        On January 13, 2017, Ms. Exum submitted her claim form claiming that she received 700

calls, which means Ms. Exum sought a $350,000 payment from the settlement fund.1 This was

an immediate red flag. KCC, the settlement administrator, reviewed Ms. Exum’s claim form,

applied the provisions of the Settlement Agreement (including screening her claim for fraud and

abuse), and awarded one call to Ms Exum. After receiving notice of KCC’s determination, Ms.

Exum, through class counsel, requested a telephonic hearing with the Special Master to try to

increase her award. Ms. Exum provided no additional supporting documentation with her

request.

        Ms. Exum testified at a telephonic hearing on September 16, 2019. Ex. B hereto,

transcript of a.m. session; Exhibit C hereto, transcript of p.m. session.2 The Special Master

ultimately awarded 250 calls to Ms. Exum, which means that she will receive $125,000 (when

applying the $500 per call scenario). The awards to the other 99 claimants pale in comparison to

Ms. Exum’s award and the Special Master provided no analysis or explanation to justify

increasing Ms. Exum’s call award by almost 250% from KCC’s award. Nor does the Special

Master cite any specific testimony or additional proof to support such a dramatic increase in Ms.

Exum’s award.

        The sheer number of calls claimed by and ultimately awarded to Ms. Exum compared to

other claimants warrants a reduction in her award in light of her testimony and lack of supporting



1
 While it is still unknown whether Defendants will ultimately be required to pay the Floor, the Ceiling, or
somewhere in between, one likely scenario is that claimants will receive $500 per call.
2
  Defendants are attaching only pages 1 through 19 from the transcript of the p.m. session because the
remaining part of the transcript reflects the telephonic hearing of another claimant, not Ms. Exum.

                                                    2
 Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 3 of 11 PageID #:50934




documentation. The majority of the other claimants who requested telephonic hearings were

awarded calls in the single digits. Moreover, of those claimants who requested telephonic

hearings, the claimant with the next highest call award received 30 calls, which is 220 fewer calls

than Ms. Exum’s award.

       Sections 5.4 and 5.5 of the Settlement Agreement make clear that when Defendants assert

a challenge, it is the Class Member’s “ultimate burden” to “demonstrate the number of calls,

greater than one (1).” Ex. D hereto, Settlement Agreement, §§ 5.4 & 5.5. Here, Ms. Exum’s

actions before the telephonic hearing, her testimony at the telephonic hearing, and her lack of

documentation to support her claim for hundreds of calls demonstrate that she did not satisfy her

burden of proof as required under the Settlement Agreement.

       As discussed below, Ms. Exum should not be permitted to reap the benefit of such an

excessive award that is unsupported by the record, is unreasonably disproportionate to other

individual awards, and will reduce the settlement fund to the detriment of other claimants. Ms.

Exum’s award should be reduced to one call, which is the number that KCC awarded to her after

screening her claim for fraud and abuse and properly applying the provisions of the Settlement

Agreement.

                                           Jurisdiction

       Rule 53(f)(2) provides that, “[a] party may file objections to—or a motion to adopt or

modify—the master’s order, report, or recommendations no later than 21 days after a copy is

served, unless the court sets a different time.” Fed. R. Civ. P. 53(f)(2). The Special Master

served the Award on December 2, 2019. Defendants’ Objection to the Award is timely as it is

filed no later than 21 days after service of the Award.




                                                 3
     Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 4 of 11 PageID #:50934




                                        Standard of Review

         Rule 53(f)(3) provides, in pertinent part, that “[t]he court must decide de novo all

objections to findings of fact made or recommended by a master.” Fed. R. Civ. P. 53(f)(3). The

Special Master made a factual finding that Ms. Exum received 250 calls from the political cruise

call campaign at issue. Accordingly, the Special Master’s Award is reviewed under a de novo

standard of review.

         Similarly, Rule 53(f)(4) provides that, “[t]he court must decide de novo all objections to

conclusions of law made or recommended by a master.” Fed. R. Civ. P. 53(f)(4). Therefore, to

the extent that the Special Master’s Award is deemed to be a conclusion of law based on his

review and interpretation of a contract, the Settlement Agreement, the standard of review is still

de novo. Bourke v. Dun & Bradstreet Corp., 159 F.3d 1032, 1036 (7th Cir. 1998) (“Contract

interpretation . . . involves conclusions of law.).

                                              Argument

I.       The Special Master Erroneously Determined That Ms. Exum Is Entitled To An
         Award Of 250 Calls, Which Is A Payment Of Approximately $125,000.

         A.     Ms. Exum’s claim, on its face, is suspect.

         Ms. Exum submitted her claim form electronically on January 13, 2017, nearly four and a

half years after the political cruise call campaign ended. She did not provide any additional

documentation at the time she submitted her claim form. Nevertheless, she stated, under oath,

that she received exactly 700 calls from the political cruise call campaign.

         Given the one-year class period, this means that Ms. Exum claims she received an

average of almost 2 calls per day, every day, for 365 days, and that each call was a political

cruise call. In doing so, Ms. Exum sought payment of $350,000 from the settlement fund. A

comparison of Ms. Exum’s claim to the claims of the other 99 claimants who requested


                                                      4
    Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 5 of 11 PageID #:50934




telephonic hearings highlights why her claim is not credible. The majority of these other

claimants requested single digit call awards. The highest call request of these claimants (other

than Ms. Exum) was for 50 calls, and there were only two of those.3 So, of the claimants seeking

telephonic hearings, Ms. Exum claimed 650 calls more than the claimant who had the next

highest call request. In dollars, this means that Ms. Exum sought $325,000 more than the next

highest claimant of the 99 other claimants who requested telephonic hearings. The bottom line is

that Ms. Exum was awarded more calls simply because she claimed significantly more calls than

the other claimants who requested telephonic hearings. Her testimony does not support such an

award and she provided no documentation demonstrating that she received even a single call.

        B.      It is unclear whether Ms. Exum owned the relevant phone number during the
                class period.

        In conducting its duties under the Settlement Agreement, KCC performed a reverse look-

up of the phone numbers that were called as part of the political cruise call campaign. That

reverse look-up revealed that the phone number that Ms. Exum claimed to own during the one-

year class period was actually associated with another individual, Edith Gay. Ex. E hereto,

Email from KCC. Moreover, the home address associated with the phone number was not Ms.

Exum’s address. Id. KCC used this reverse look-up procedure for thousands of claimants,

which was an accepted protocol. The fact that KCC associated the relevant phone number with a

different individual and address creates significant doubt whether Ms. Exum even owned the

phone number during the class period.




3
  Moreover, out of more than 57,000 total claim forms, only a small number of individual claimants
requested more than 700 calls. All of those claimants received single digit call awards.

                                                   5
 Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 6 of 11 PageID #:50934




       C.      Ms. Exum’s pre-hearing conduct demonstrates her lack of credibility and
               unwillingness to be questioned about her claim.

       One business day before the telephonic hearing, Ms. Exum sent an email outlining a list

of conditions and restrictions that she wanted to inject into the proceedings. Ex. F, Email from

Ms. Exum. Specifically, Ms. Exum wanted the Special Master to decide her claim without a

hearing. Id. She further demanded that, if the Special Master conducted a hearing, Defendants’

counsel should not be permitted to participate in the hearing and she did not want to be

questioned about her claim. Id. These unusual requests are not indicative of an individual who

is willing to stand by and defend a claim for 700 calls. Ms. Exum’s attempt to block any further

inquiry into her excessive demand is further evidence that her claim, which she has the burden to

prove, is not credible.

       D.      Ms. Exum’s testimony is not credible and does not satisfy her burden of proof
               under the express terms of the Settlement Agreement.

       Even if Ms. Exum owned the relevant phone number during the class period, her

testimony does not support the hundreds of calls claimed. Ms. Exum testified that she received

calls from other telemarketing companies or campaigns during the class period. Ex. B, pp. 36-

37. She further testified that “we weren’t really thinking much about the calls . . .”, there “was

just a lot going on that year”, and “it was just a crazy year”. Id., pp. 5-6. While Ms. Exum

apparently had several distractions during the calling campaign, which concluded over seven

years ago, she nevertheless asserts that she is able to identify 700 political cruise calls. Ms.

Exum stated that she answered about 85-95% of the alleged 700 political cruise calls. Ex. B, p.

35. This means that she answered the phone between 595 to 665 times. Id., p. 36 (“Q: It’s your

testimony that you can recall picking up about 595 of these calls. A: At a minimum, yes.”).

While she allegedly took the time to answer hundreds of political cruise calls in a one-year time



                                                  6
 Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 7 of 11 PageID #:50934




period, and characterized the calls as “aggravating”, “frustrating”, and “annoying”, she admitted

that she never made any physical notes about the calls. Ex. B, pp. 10-12, 37. It is simply not

credible that Ms. Exum would answer hundreds of “aggravating”, “frustrating”, and “annoying”

calls and not create a single written record about any of those offending calls.

       E.      Ms. Exum provided no timely or relevant documentation to support her claim.

       During the telephonic hearing, Ms. Exum testified that when she heard about the

settlement, she found some older phone bills and highlighted the political cruise calls. Ex. B, pp.

23. She claimed that she received one bill with “at least 30 pages of phone calls.” Id., p. 11.

She said that she highlighted 100 calls in her phone bills, but stopped highlighting because her

carpel tunnel syndrome was acting up. Id., p. 21. Rather than resume the highlighting when her

carpel tunnel syndrome subsided, Ms. Exum testified that she sent the phone bills (including

pages that were not highlighted) to “an administrator at a Providence address” so that someone

else could finish the highlighting. Ex. B, pp. 11 and 29. However, KCC has no record of

receiving any documents from Ms. Exum other than her initial claim form. Id., pp. 29-30. Ms.

Exum also claimed that she sent her phone bills to class counsel. Id., p. 31. But class counsel

indicated that they did not receive any phone bills from Ms. Exum either. Ms. Exum originally

stated that she retained copies of the phone bills that she allegedly sent to KCC and class

counsel, but she could not locate them. Ex. B, p. 11. Later in the hearing, however, Ms. Exum

testified that she did not make any copies of her phone bills. Ex. C, p. 6. Moreover, even though

Ms. Exum sought hundreds of thousands of dollars from the settlement fund, she never checked

to see if anyone received the phone bills she claims to have sent. Ex. B, p. 31.

       Because Ms. Exum failed to produce a single phone bill, there is no way to determine

whether the phone numbers on those bills were associated with the political cruise call campaign.



                                                 7
 Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 8 of 11 PageID #:50934




The only documents that Ms. Exum produced in addition to her claim form were her military

identification, her department of corrections identification, and a letter from her pastor, all of

which she produced after taking a break during the telephonic hearing. Ex. C, p. 4. But when

she was asked to simply identify the documents before the break, Ms. Exum was cryptic and

testified that there was “no way [she] could describe the documents without revealing what the

documents are.” Ex. B, p. 44. Section 5.5 of the Settlement Agreement specifically provides

that, in the event of a challenge, KCC shall notify the challenged claimants that they “must

within thirty (30) days either submit supplemental documentation to prove each call claimed or

schedule a telephonic hearing with the Special Master . . . .” Ex. D, § 5.5 (emphasis added); Ex.

B, p. 41. Ms. Exum failed to submit her military identification, her department of corrections

identification, the letter from her pastor, or any other supplemental documentation within 30

days as required under the Settlement Agreement. Because Ms. Exum failed to produce these

documents by the designated deadline, they should be disregarded. Furthermore, even if these

documents are allowed, they do nothing to substantiate Ms. Exum’s claim that she received

hundreds of political cruise calls.

       Ms. Exum led the Special Master to believe that she had pages and pages of phone bills

supporting her claim and that she sent them to KCC and class counsel. But Ms. Exum never

produced a single page of a phone bill and both KCC and class counsel deny ever receiving any

phone bills. The fact that representations from both KCC and Ms. Exum’s own counsel

contradict her testimony is troubling. Despite the lack of documentary support and explicit

contradiction between Ms. Exum’s testimony and her own counsel’s representations, Ms. Exum

still stands to receive $125,000. Such a result ignores the evidence (and lack thereof), is




                                                  8
 Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 9 of 11 PageID #:50934




inconsistent with requirements set forth in the Settlement Agreement, and is fundamentally

unfair to other claimants.

                                           Conclusion

       For the foregoing reasons, Defendants respectfully request that this Court sustain

Defendants’ objection, reduce the Special Master’s award to one call for Daisy Exum, and enter

whatever further relief this Court deems just and appropriate.


Dated: December 23, 2019                                 Respectfully Submitted,

                                                     By: /s/ Richard J. Prendergast

Richard J. Prendergast, Esq.
Michael T. Layden, Esq.
RICHARD J. PRENDERGAST, LTD. (#11381)
111 W. Washington St., Suite 1100
Chicago, Illinois 60602
(T) (312) 641-0881
(F) (312) 641-3562
rprendergast@rjpltd.com
mlayden@rjpltd.com

Kevin M. Forde, Esq.
Brian P. O’Meara, Esq.
Forde Law Offices LLP
111 West Washington Street, Suite 1100
Chicago, IL 60602
(T) 312.465.4780
(F) 312.641.1288
kforde@fordellp.com
bomeara@fordellp.com

M. Peebles Harrison (Pro Hac Vice)
Rose, Harrison & Gilreath, P.C.
700 Blue Jay Street, Suite 1
Post Office Box 405 Kill Devil Hills,
North Carolina 27948
Phone: (252) 480-1414
Fax: (252) 480-1765
peebles@outerbankslaw.com



                                                9
 Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 10 of 11 PageID #:50934




Counsel for Defendant The Berkley Group, Inc.


      -   and    -


By:       /s/ Jeffrey A. Backman

Richard W. Epstein (Florida Bar No. 229091)
Richard.Epstein@gmlaw.com
Jeffrey A. Backman (Florida Bar No. 662501)
Jeffrey.Backman@gmlaw.com
GREENSPOON MARDER, P.A.
200 E. Broward Blvd., Suite 1500
Fort Lauderdale, Florida 33301
954.491.1120 (Telephone)
954.343.6958 (Fax)
Admitted Pro Hac Vice

Timothy Hudson, Esq.
TABET DIVITO & ROTHSTEIN LLC
209 South LaSalle Street, 7th Floor
Chicago, Illinois 60604
312.762.9476 (Telephone)
312.762.9451 (Fax)
thudson@tdrlawfirm.com

Counsel for Defendants Caribbean Cruise Line, Inc. and
Vacation Ownership Marketing Tours, Inc.




                                              10
 Case: 1:12-cv-04069 Document #: 812 Filed: 12/23/19 Page 11 of 11 PageID #:50934




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, states that the foregoing DEFENDANTS’ OBJECTION

TO THE SPECIAL MASTER’S UPDATE ON AWARD OF CALLS was electronically filed

with the Clerk of Court by using the CM/ECF system, which will provide copies to all counsel of

record registered to receive CM/ECF notification on this 23rd day of December 2019.



                                                          /s/ Richard J. Prendergast




                                              11
